DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Abstract

1.         Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Further, the abstract of the disclosure is objected to because it contains the character “[Figure 1]”. Correction is required. See MPEP § 608.01(b).


Claim Objections
2.         Claim 1 is objected to because of the following informalities:  
In claim 1, line 1; the phrase “the facade” should be changed to --a facade-- for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one claim limitation that do use the word “means or device,” because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “means are arranged for access” in claim 6, line 11; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “for access” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 10, see instant application specification, page 7, lines 21-25  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, calls for the limitation of "characterized in that it comprises " in line 3. It is unclear what constitutes the “in that it”.
Claim 6, calls for the limitation of "characterized in that it comprises " in line 4. It is unclear what constitutes the “in that it”.
Claim 6 recite the limitation "wherein door is subjected to a foaming process after the first and third hoses are fixed to the outer case of the door” in lines 1-2. The limitations render the claim(s) indefinite as the recitation of “process for removing and replacing a portion of the facade of a building in correspondence with at least one floor of the building with a 15modular element” amount to method or process steps, while the independent claim 1 is drawn to an apparatus (as provided by the preambles of the claims). Accordingly, the apparent conflicts between the limitations render the claims 6-8 indefinite as it is unclear which statutory category the claimed inventions fall within. Appropriate correction is required.
Claim 7, calls for the limitation of "characterized in that it comprises " in line 1. It is unclear what constitutes the “in that it”.
Claim 8, calls for the limitation of "characterized in that it comprises " in line 1. It is unclear what constitutes the “in that it”.

Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. (EP Publication No.: 1674648 A1), hereinafter referred to as Jager et al. ‘648, in view of GE et al. (CN Publication No.: 102080938 A), hereinafter referred to as GE et al. ‘938, further in view of Zheng et al. (CN Publication No.: 104988996 B), hereinafter referred to as Zheng et al. ‘996.

Regarding claim 1, Jager et al. ‘648 disclose modular element (2) adapted to replace a portion of a facade of a building in correspondence with at least one floor of the building, 
However, Jager et al. ‘648 fail to explicitly disclose the limitation of wherein the air conditioning unit comprises: - a mechanical ventilation element configured to generate an air inflow into the building and an air outflow from the building, and to exchange heat therebetween; - a hot and/or cold air diffusion element configured to heat and/or cool 15said air inflow using the fluid circulating in the first channel and to input said air inflow into the interior environment of the building; - an electronic control element configured to control the hot and/or cold air diffusion element and the mechanical ventilation element; and wherein: the channeling system comprises at least one second channel connectable to an internal diffusion element of the building, and configured to transport the fluid from the external source to the internal diffusion element of the building.
GE et al. ‘938 teach: the concept of the air conditioning unit comprises: - a mechanical ventilation element (1011, 1021) configured to generate an air inflow (101) into the building and an air outflow (102) from the building, and to exchange heat therebetween {as shown in Figs. 1, 3 and 4: ¶¶ [0010-0011] and [0039-0040]}; - a hot and/or cold air diffusion element (105)  configured to heat and/or cool 15said air inflow using the fluid circulating in the first channel and to input said air inflow into the interior environment of the building{as shown in Figs. 1, 3 and 4: ¶¶ [0039-0040]}; - an electronic control element (103) configured to control the hot and/or cold air diffusion element and the mechanical ventilation element {as shown in Figs. 1, 4 and 5: ¶ [0040]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jager et al. ‘648  air conditioning unit by the air conditioning unit of GE et al. ‘938 so as to include the use of a mechanical ventilation element configured to generate an air inflow into the building and an air outflow from the building, and to exchange heat therebetween; - a hot and/or cold air diffusion element configured to heat and/or cool 15said air inflow using the fluid circulating in the first channel and to input said air inflow into the interior environment of the building; - an electronic control element configured to control the hot and/or cold air diffusion element and the mechanical ventilation element, in order to provide a double-compound air duct intelligent heat exchange system  {GE et al. ‘938 – ¶¶ [0005] and [0007]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Jager et al. ‘648 in view of GE et al. ‘938 to obtain the invention as specified in claim 1.
Zheng et al. ‘996 teach: the concept of the channeling system comprises at least one second channel (5) connectable to an internal diffusion element (8) of the building, and configured to transport the fluid from the external source to the internal diffusion element of the building {as shown in Fig. 3: page 2, lines 35-39, page 3, lines 29-41 and page 4, lines 5-8}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Jager et al. ‘648 as modified by GE et al. ‘938 in view of Zheng et al. ‘996 to include the use of at least one second channel connectable to an internal diffusion element of the building, and configured to transport the fluid from the external source to the internal diffusion element of the building, in order to facilitate natural air conditioning by providing heating during winter without the utilization of the air diffusion element {Zheng et al. ‘996  – Invention contents: page 3, lines 8-15}.

Regarding claim 3, 25the comthe  the combination of Jager et al. ‘648, GE et al. ‘938 and Zheng et al. ‘996 disclose and teach the Modular element according to claim 1, Jager et al. ‘648 disclose comprising panels (6) for the partial or total darkening of sunlight {as shown in Fig. 1: Abstract, Description, page 1, ¶ 2, page 2, ¶¶ 2, 6, 7; page 3, ¶ 7; and page 4, ¶ 5}.  

5Regarding claim 4, 25the comthe  the combination of Jager et al. ‘648, GE et al. ‘938 and Zheng et al. ‘996 disclose and teach the Modular element according to claim 3, Jager et al. ‘648 disclose wherein said panels include devices for generating energy from renewable sources {as shown in Fig. 1: Abstract, Description, page 2, ¶¶ 2, 6, 7; page 3, ¶ 7; and page 4, ¶ 5}. 
 
Regarding claim 5, 25the comthe  the combination of Jager et al. ‘648, GE et al. ‘938 and Zheng et al. ‘996 disclose and teach the Modular element according to claim 1, Jager et al. ‘648 disclose comprising: at least one shelf treated with solar rays reflective coating, said shelf facing the interior of 10the building when said modular element is installed in the facade of the building {as shown in Fig. 1: Abstract, Description, page 2, ¶¶ 2, 6, 7; page 3, ¶ 7; and page 4, ¶ 5}.  

Regarding claim 6 Jager et al. ‘648 disclose process for removing and replacing a portion of the facade of a building in correspondence with at least one floor of the building with a 15modular element according to claim 1, without affecting the habitability and operability of the building, the modular element comprising: a first step wherein, inside the building, in correspondence with a floor thereof, a vertically extending bulkhead is erected between a flooring of the floor and a corresponding overlying ceiling, said bulkhead being removable 20and capable of delimiting a construction site area comprised between an inner surface of the portion of the facade to be removed and a rear habitable area of the floor of the building, a second step wherein suspension means are arranged for access from the outside an external surface of the portion of the facade to be removed, a third step wherein 25the portion of the facade of the floor is individually removed, a fourth step wherein the modular element is installed {see Description, ¶ 1 through ¶6}.  

Regarding claim 7, 25the comthe  Jager et al. ‘648 disclose the process according to claim 6, further comprising: step in which the modular element is anchored to the facade and electrical and hydraulic connections of the air conditioning unit are performed {see Description, ¶ 1 through ¶6}.  

Regarding claim 8, 25the comthe  Jager et al. ‘648 disclose the according to claim 7, further comprising: a step of removing the bulkhead delimiting said construction site area of the floor {see Description, ¶ 1 through ¶6}.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. ‘648, GE et al. ‘938 and Zheng et al. ‘996 as applied to claim 1 above, further in view of Holtz (DE Publication No.: 10307047 A1), hereinafter referred to as Holtz ‘047.

Regarding claim 2, 25the comthe  the combination of Jager et al. ‘648, GE et al. ‘938 and Zheng et al. ‘996 disclose and teach the modular element according to claim 1, EXCEPT for the limitations of wherein said air conditioning unit comprises a drainage channel, said drainage channel being configured to drain condensation water produced by the diffusion element to the ground.  
Holtz ‘047 teaches: the concept of the air conditioning unit comprises a drainage channel (44), said drainage channel being configured to drain condensation water produced by the diffusion element to the ground {see Disclosure (page 2, ¶ 5, page 3, ¶ 11 and page 4, ¶ 16).
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jager et al. ‘648 as modified by GE et al. ‘938 in view of Holtz ‘047 to include the use of a drainage channel, in order to facilitate the collection and direction of condensate from the diffusion element away from the building facade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Jager et al. ‘648 as modified by GE et al. ‘938 in view of Holtz ‘047 to obtain the invention as specified in claim 2.


Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IT-1218141-B to Buccelloni et al.
CN-205475754-U to LIU Y.
EP-1467157-A1 to LAUPPI R.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
08/04/2022